RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 19a0022p.06

                      UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 DERRICK MAYE,                                              ┐
                                      Plaintiff-Appellee,   │
                                                            │
                                                            │
        v.                                                  >      No. 18-1460
                                                            │
                                                            │
 PAUL KLEE, et al.,                                         │
                                            Defendants,     │
                                                            │
 JOSEPH SERAFIN; WILLIAM TAYLOR,                            │
                                                            │
                            Defendants-Appellants.
                                                            │
                                                            ┘

                             Appeal from the United States District Court
                           for the Eastern District of Michigan at Bay City.
                      No. 1:14-cv-10864—Thomas L. Ludington, District Judge.

                                    Argued: December 6, 2018

                               Decided and Filed: February 14, 2019

             Before: COLE, Chief Judge; GRIFFIN and KETHLEDGE, Circuit Judges.

                                        _________________

                                            COUNSEL

ARGUED: John L. Thurber, OFFICE OF THE MICHIGAN ATTORNEY GENERAL,
Lansing, Michigan, for Appellants. Sarah S. Firnschild, DICKINSON WRIGHT PLC, Detroit,
Michigan, for Appellee. ON BRIEF: John L. Thurber, OFFICE OF THE MICHIGAN
ATTORNEY GENERAL, Lansing, Michigan, for Appellants. Sarah S. Firnschild, Daniel D.
Quick, Zane S. Hatahet, DICKINSON WRIGHT PLC, Detroit, Michigan, for Appellee.
 No. 18-1460                           Maye v. Klee, et al.                               Page 2


                                       _________________

                                            OPINION
                                       _________________

       COLE, Chief Judge. Eid al-Fitr is one of two annual religious feasts central to the
Islamic faith. Michigan Department of Corrections (“MDOC”) officials twice prevented Muslim
inmate Derrick Maye from participating in Eid. In 2013, Chaplain Joseph Serafin told Maye he
could only attend Eid if he changed his religion from Nation of Islam to Al-Islam. And
according to Maye’s deposition testimony, Chaplain William Taylor denied his request to
participate in Eid in 2014 without offering any justification for doing so.

       Maye brought a cause of action under 42 U.S.C. § 1983, alleging that Serafin and Taylor
deprived him of his First and Fourteenth Amendment rights. The district court denied Serafin
and Taylor qualified immunity, which gave rise to this interlocutory appeal. Because Maye
sufficiently alleges the deprivation of his constitutional rights, and a reasonable official would
have known that the constitutional rights at issue were clearly established when faced with a
court order specifically instructing MDOC officials to allow Muslim inmates to participate in
Eid, we affirm.

                                                 I.

       Derrick Maye became a member of the Nation of Islam—one of several sects of Islam—
in 1992. Maye has been a devout, active Muslim for the past two decades, including the years he
spent incarcerated in MDOC facilities. Maye attended religious services twice a week while
incarcerated at the Gus Harrison Correctional Facility in 2013, and he only missed two weekly
services over the course of his two years at the Cooper Street Correctional Facility from 2013
through 2015. Maye was considered a leader and spokesperson for the Nation of Islam at the
Cooper Street facility.

       At both facilities, Maye participated in the observance of the holy month of Ramadan.
The end of Ramadan is marked by a religious ceremony called Eid al-Fitr, which Maye describes
as follows:
 No. 18-1460                           Maye v. Klee, et al.                                 Page 3


       The Eid is a religious practice that is central to my religious belief. It means
       breaking the fast. At the end of Ramadan, within 72 hours of the end of
       Ramadan, the Muslim community or Islamic community comes together and has
       a feast to break the fast and then afterwards make congregational prayer.

(Maye Dep., R. 117-2, PageID 1582.) But in both 2013 and 2014, MDOC officials denied Maye
the opportunity to participate in Eid al-Fitr, which led Maye to bring the cause of action that
forms the basis for this appeal.

                                                A.

       Derrick Maye was not the first inmate to challenge MDOC’s policies regarding Eid al-
Fitr. Since 2006, MDOC has been embroiled in litigation in the Eastern District of Michigan
regarding its policy of refusing to allow Muslim inmates to participate in Eid. Dowdy-El v.
Caruso, No. 2:06-CV-11765 (E.D. Mich. filed Apr. 12, 2006).

       In Dowdy-El v. Caruso, multiple Muslim inmates brought a cause of action under 42
U.S.C. § 1983, alleging a deprivation of their First and Fourteenth Amendment rights. Their
complaint contained the following allegations regarding MDOC officials’ refusal to allow
Muslim inmates to attend Eid feasts:

       Muslims observe two annual feasts, Eid ul-Fitr and Eid ul-Adha (the “Eid
       feasts”). Eid ul-Fitr occurs at the end of Ramadan, a month of fasting. Eid ul-
       Adha is celebrated approximately 70 days after the end of Ramadan to
       commemorate God’s forgiveness of Abraham for vowing to sacrifice his son.
       These two feasts are the most holy days in Islam. . . .
       [D]espite the fact that Defendants . . . permit Jews to have a seder at Passover,
       Defendants have refused to accommodate Representative Muslim Plaintiffs[] and
       other Muslim inmates[.] Specifically, Defendants have refused to . . .
       accommodate Muslim inmates desiring to honor the Eid feasts. . . . Defendants’
       failure to accommodate these core Muslim beliefs and practices imposes a
       substantial burden for Representative Muslim Plaintiffs, interferes with their
       ability to practice the basic tenets of their religion, and is in violation of federal
       law, state and federal constitutional principles and basic human rights law.

(Second Am. Compl., R. 37, PageID 129–30.) The Muslim inmates alleged that MDOC’s failure
to accommodate their religious requests while accommodating the “needs of similarly situated
Jewish inmates” deprived them of their First and Fourteenth Amendment rights. (Id. at PageID
133–35.)
 No. 18-1460                            Maye v. Klee, et al.                              Page 4


       On May 24, 2013, the district court ordered that “a judgment shall enter in favor of
plaintiffs as to participation in the Eid feasts.” Dowdy-El v. Caruso, No. 2:06-CV-11765, 2013
U.S. Dist. LEXIS 73612, *8–9 (E.D. Mich. May 24, 2013). At the end of its order granting
summary judgment, the district court stated: “Plaintiffs are granted judgment regarding the Eid
fea[s]ts. Plaintiffs shall submit a proposed judgment on or before Monday, June 3, 2013.
Defendants may file a response to the proposed judgment on or before Monday, June 10, 2013.”
Id. at *10–11 (emphasis in original).

       The Dowdy-El plaintiffs submitted the proposed judgment on June 3, 2013 as directed.
Defendants filed no response. After both parties “attended a hearing on July 31, 2013 and . . .
stipulated to the form of [the] Judgment,” the judgment was ultimately issued on August 13,
2013. (J., R. 85, PageID 2872.) In the judgment, the district court reiterated that its order on
May 24, 2013 “granted Plaintiffs’ Motion for Summary Judgment in its entirety as to the issue of
the Eid Feasts,” and it thereby ordered and adjudged that MDOC officials deprived the inmates
of their First and Fourteenth Amendment rights to “attend, congregate for, observe and celebrate
. . . the Eid ul-Fitr and Eid ul-Adha feasts.” (Id. at PageID 2872–73.) The district court also
ordered that the judgment “applies to the named Defendants in their official capacity and shall be
equally binding upon their successors, agents, officials, employees, representatives and assigns,
including Daniel H. Heyns, the Director of the [MDOC].” (Id.)

       In addition to stipulating to the form of the judgment on July 31, 2013, MDOC also took
internal action in response to the Dowdy-El litigation before the judgment was formally entered.
On July 26, 2013, MDOC amended Policy Directive 05.03.150 to recognize Eid al-Fitr as a
protected religious holy day:

       The Special Activities Coordinator shall maintain the Handbook of Religious
       Groups, which sets forth general information on the beliefs, practices, and
       customs of each recognized religious group. The Handbook also shall identify
       religious holy days, including any fasts or feasts that prisoners shall be permitted
       to observe consistent with Department policy. This includes but is not limited to
       Ramadan fasts, Seders, and Eid-ul-Fitr and Eid-ul-Adha feasts.

(Am. Policy Directive, R. 112-5, PageID 1280–81.) This amended policy went into effect on
July 26, 2013, and was circulated to MDOC employees on July 30, 2013.
 No. 18-1460                          Maye v. Klee, et al.                                Page 5


                                               B.

       While MDOC’s Dowdy-El litigation was ongoing, Derrick Maye was an inmate at the
Gus Harrison Correctional Facility. On June 24, 2013, Maye submitted a request to participate
in Ramadan to Chaplain Joseph Serafin, the MDOC employee tasked with accommodating
religious requests at Gus Harrison. Serafin approved Maye’s request to participate in Ramadan.

       On July 30, 2013, Maye submitted a second request to Serafin, asking to be called out
from work to attend Eid al-Fitr. That same day, Serafin received the revised MDOC policy that
included Eid al-Fitr as a protected holy day in line with the Dowdy-El judgment. Serafin
conceded that he looks at policy amendments when he receives them, and when deposed about
his understanding of why MDOC policies change, Serafin stated: “I’m assuming everything is
lawsuit driven in the Department of Corrections, so there’s a lawsuit, there’s a remedy, and then
MDOC goes, Okay, we’re going to change a policy, and then we, at each facility, get a memo
from Lansing. Most of the time we don’t hear that there was a lawsuit, we just hear there’s been
a change.” (Serafin Dep., R. 112-7, PageID 1305.)

       Even still, on July 31, 2013—the same day MDOC stipulated to the form of the Dowdy-
El judgment, one day after Serafin received the amended policy, and over two months after the
district court granted summary judgment against MDOC for refusing to allow Muslims to
participate in Eid—Serafin denied Maye’s request to participate in Eid al-Fitr. In his response to
Maye’s request, Serafin stated that, in order to participate in Eid, Maye “must change [his]
religion” from Nation of Islam to Al-Islam, a different sect of Islam. (Serafin Kite Response, R.
112-9, PageID 1320.) Maye did not change his religion, so he was not permitted to participate in
Eid al-Fitr in 2013.

       In October 2013, Maye was transferred to the Cooper Street Correctional Facility. On
July 16, 2014, Maye proposed a request for accommodation for Nation of Islam inmates to
observe Eid al-Fitr at the new facility. Maye submitted his proposal to Chaplain William Taylor,
the MDOC employee who handled religious programming and scheduling at Cooper Street.

       On July 23, 2014, Maye met with Taylor to discuss the proposed accommodation. At the
same meeting, Maye contends that he also requested an individual call-out from his work detail
 No. 18-1460                           Maye v. Klee, et al.                              Page 6


to participate in Eid al-Fitr, and he alleges that Taylor said he would “take care of it.” (Maye
Dep., R. 117-2, PageID 1604–06.)        Taylor, however, denies that Maye ever requested an
individual call-out from his work detail. Ultimately, both Taylor and Maye agree that on July
29, 2014, the day of the Eid service, Maye did not receive his call-out from work and was again
unable to participate in Eid al-Fitr. This year, other Nation of Islam members were permitted to
observe Eid, but Maye did not receive a call-out to participate.

                                                C.

       After Maye exhausted his claims through the appropriate administrative measures, he
filed this action under 42 U.S.C. § 1983, claiming that several MDOC officials, including Serafin
and Taylor, violated his rights under the Free Exercise and Establishment Clauses of the First
Amendment and the Equal Protection and Due Process Clauses of the Fourteenth Amendment.
The magistrate judge recommended that the district court grant Maye’s motion for partial
summary judgment against Serafin on his equal protection and First Amendment claims, grant
Serafin’s motion for summary judgment on Maye’s substantive due process claim, grant Taylor’s
motion for summary judgment on all claims except Maye’s free exercise claim, and dismiss
Maye’s claims against all defendants except Serafin and Taylor.

       The district court adopted the magistrate judge’s recommendations in full, denied
qualified immunity to Taylor and Serafin on the remaining claims, and granted partial summary
judgment against Serafin on Maye’s First Amendment and Fourteenth Amendment equal
protection claims. Serafin and Taylor now appeal the district court’s denial of their motion for
qualified immunity.

                                                II.

       We review orders denying qualified immunity de novo, Stoudemire v. Michigan Dep’t of
Corr., 705 F.3d 560, 565 (6th Cir. 2013), and we accept the “most favorable view of the facts to
the plaintiff for purposes of the appeal.” Thompson v. Grida, 656 F.3d 365, 367 (6th Cir. 2011).

       In analyzing whether an official is entitled to qualified immunity, we must make two
determinations: first, whether the plaintiff’s version of the facts alleges the deprivation of a
 No. 18-1460                           Maye v. Klee, et al.                                Page 7


constitutional right; and second, whether that right was clearly established such that a reasonable
official would have known his actions were unconstitutional. Morgan v. Fairfield Cty., 903 F.3d
553, 560 (6th Cir. 2018) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). While courts
may take these steps in any order, “we have the ability, if not the responsibility, to clarify the
state of the law in this circuit so that government agents can understand the limits of their power
and that citizens will be protected when those limits are transgressed.” Id. Accordingly, we
address whether Maye sufficiently alleged a deprivation of his constitutional rights before
proceeding to whether those rights were clearly established.

                                                A.

       Maye alleges that he was deprived of his constitutional rights under the Free Exercise and
Establishment Clauses of the First Amendment, as well as the Equal Protection Clause of the
Fourteenth Amendment. We analyze each claim in turn.

       1. Free Exercise Clause

       Maye first alleges that Serafin and Taylor deprived him of his rights under the Free
Exercise Clause by preventing him from participating in Eid without any valid penological
justification. The Free Exercise Clause of the First Amendment to the United States Constitution
provides that “Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S.
Const. amend. I; see also Cantwell v. Connecticut, 310 U.S. 296, 303 (1940) (holding that the
Fourteenth Amendment incorporates the First Amendment’s protections against states).

       In any free exercise claim, the first question is whether “the belief or practice asserted is
religious in the [plaintiff’s] own scheme of things” and is “sincerely held.” Kent v. Johnson, 821
F.2d 1220, 1224 (6th Cir. 1987). Maye’s sincerely-held religious belief is uncontested.

       Next, where an inmate challenges prison policies under the Free Exercise Clause,
Supreme Court precedent instructs us to follow the standard formulated in Turner v. Safley, 482
U.S. 85 (1987): “[W]hen a prison regulation impinges on inmates’ constitutional rights, the
regulation is valid if it is reasonably related to legitimate penological interests.” O’Lone v.
Estate of Shabazz, 482 U.S. 342, 349 (1987) (quoting Turner, 482 U.S. at 89); see also Ford v.
 No. 18-1460                           Maye v. Klee, et al.                                Page 8


McGinnis, 352 F.3d 582, 597 (2d Cir. 2003) (“We find that prior cases make it sufficiently clear
that absent a legitimate penological justification[,] prison officials’ conduct in denying Ford [the
opportunity to participate in the Eid al-Fitr feast] was unlawful.”); Brown v. Johnson, 743 F.2d
408, 411–12 (6th Cir. 1984) (“Where an inmate’s religious freedom is at stake, correctional
officials may only adopt regulations which are ‘reasonably and substantially’ justified by official
concern for internal security and inmate discipline.”).

       Importantly, we have held that denying inmates the ability to participate in a group
Passover Seder—even though the ceremony only lasts “a few hours once a year”—violates their
free exercise rights under the First Amendment, given that “Passover is an especially critical and
very special time in the Jewish religion.” Whitney v. Brown, 882 F.2d 1068, 1073 (6th Cir.
1989). The two annual Eid feasts are the functional equivalent for Muslims. As MDOC itself
has acknowledged, Muslim prisoners have “TWO religiously required observations – Eid-ul-Fitr
and Eid-ul-Adha – for group worship.” (Appellee Br. at 24 (citing Dowdy-El Order, R. 80,
PageID 2863; MDOC Dec. 10, 2010 Memo, R. 55-4, PageID 283).) Thus, Maye’s factual
allegations, taken as true, would compel the same conclusion here—denying a Muslim inmate
the opportunity to partake in Eid would substantially burden his free exercise rights, so Maye has
alleged a deprivation of his rights under the Free Exercise Clause.

       Serafin and Taylor argue that an isolated incident in which a prisoner is denied the
opportunity to attend a religious service does not rise to the level of a First Amendment
violation. See Colvin v. Caruso, 605 F.3d 282, 291 (6th Cir. 2010) (finding that inadvertently
giving inmate non-kosher meal on isolated occasion was insufficient to demonstrate that official
“acted unreasonably”); Beebe v. Birkett, 749 F. Supp. 2d 580, 597 (E.D. Mich. 2010) (finding
that “accidentally cancel[ing]” one weekly religious service based on prison employees’
“confusion and miscommunication” was “insufficient to sustain a constitutional violation”);
Fitch v. City of Leitchfield, No. 4:08CV-P76-M, 2011 U.S. Dist. LEXIS 118696, at *9 (W.D. Ky.
Oct. 11, 2011) (finding that prison inmate’s missing kufi did not place a “substantial burden on
his ability to practice his religion”); Gunn v. Ky. Dep’t of Corr., No. 5:07CV-P103-R, 2010 U.S.
Dist. LEXIS 60530, at *12–13 (W.D. Ky. June 18, 2010) (finding that preventing inmate from
attending chapel service on one occasion was “not sufficient to implicate the Constitution” where
 No. 18-1460                           Maye v. Klee, et al.                              Page 9


prison policy prevented inmate from reentering the service after security had already escorted
him out). But this argument makes the same mistake we highlighted in Whitney: it overlooks
the significance of a religious event such as Passover or Eid, which is plainly incomparable to
the harm of missing one weekly religious service or being denied a kosher meal on an isolated
occasion. Whitney, 882 F.2d at 1074.

       Additionally, the facts taken in the light most favorable to Maye do not reveal any valid
penological justification for infringing Maye’s First Amendment rights. Serafin’s stated reason
for rejecting Maye’s claim to participate in Eid was that Maye was a member of the Nation of
Islam, and he needed to change his religion to participate in Eid. Denying an individual a
“reasonable opportunity of pursuing his faith comparable to the opportunity afforded fellow
prisoners who adhere to conventional religious precepts” based on his religion of choice is not a
valid penological reason—rather, the Supreme Court has held it is a flagrantly unconstitutional
motivation that amounts to “palpable discrimination” in violation of the First Amendment. Cruz
v. Beto, 405 U.S. 319, 322 (1972).

       Taylor, on the other hand, has proffered no reason at all for preventing Maye from
participating in Eid. His defense to Maye’s claims is purely factual—Taylor contends that Maye
never requested a call-out, so Taylor never issued one—which is why the district court denied
both parties’ motions for summary judgment as to this claim. But in this appeal, we are required
to accept Maye’s version of the facts. Assuming that Taylor prevented Maye from participating
in Eid without any justification, penological or otherwise, such a decision would be unreasonable
under Turner and would therefore violate the Free Exercise Clause. 482 U.S. at 89.

       2. Establishment Clause

       Maye alleges that Serafin violated his rights under the Establishment Clause by denying
him the opportunity to participate in Eid based upon the sect of Islam he followed.          The
Establishment Clause of the First Amendment prohibits the enactment of any law “respecting an
establishment of religion.” U.S. Const. amend. I. “The clearest command of the Establishment
Clause is that one religious denomination cannot be officially preferred over another.” Larson v.
 No. 18-1460                            Maye v. Klee, et al.                                 Page 10


Valente, 456 U.S. 228, 244 (1982). And the same protection extends to different sects within a
religion. See Zorach v. Clauson, 343 U.S. 306, 314 (1952).

       The Supreme Court has found that an official who “confers [a] privileged status on any
particular religious sect” or “singles out [a] bona fide faith for disadvantageous treatment”
violates the Establishment Clause. Cutter v. Wilkinson, 544 U.S. 709, 724 (2005). An admission
that “a religious service of [one sect] is treated differently than a religious service of other sects”
is “fatal” to a defendant’s case, because it “amounts to the state preferring some religious groups
over” the plaintiff’s religion in violation of the First Amendment. Fowler v. Rhode Island, 345
U.S. 67, 69 (1953).

       This circuit has not yet resolved the question of whether we look to Turner to determine
whether prison officials violated the Establishment Clause or simply treat the policy as “suspect”
and “apply strict scrutiny in adjudging its constitutionality.” Larson, 456 U.S. at 246. Compare
Americans United for Separation of Church & State v. Prison Fellowship Ministries, Inc., 509
F.3d 406, 426 (8th Cir. 2007) (applying strict scrutiny and finding that Turner “cannot be used to
validate” an Establishment Clause violation, “even when applying [Turner] to Free Exercise
claims in the same case”), with Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001) (importing
Turner standard in analyzing claim that prison official retaliated against inmate for exercising
Establishment Clause rights).        But accepting Maye’s factual allegations as true, the
Establishment Clause violation in this case is clear under either standard. As the magistrate
judge observed:

       [I]t remains undisputed that Serafin expressly denied plaintiff the opportunity to
       participate in the Eid because of his status as a member of the Nation of Islam,
       while at the same time permitting members of the majority sect, Al-Islam to
       participate. Defendant Serafin’s further actions in (1) suggesting that plaintiff
       change his affiliation to Al-Islam in order to receive permission to participate, and
       (2) failing to adhere to the prison’s own revised policy requiring that Nation of
       Islam members be permitted to participate in the Eid, underscore the disparity in
       treatment, amplify the wholesale nature of the deprivation, and readily support a
       finding of purposeful discrimination.

(R. & R., R. 154, PageID 2379–81.) Construed in the light most favorable to Maye, the record
reveals no justification for treating the Nation of Islam celebration of Eid any differently than the
 No. 18-1460                           Maye v. Klee, et al.                               Page 11


Al-Islam celebration of Eid. Turner, 482 U.S. at 89; Larson, 456 U.S. at 247. Thus, Maye’s
claim that Serafin admitted to affording preferential treatment to those who adhere to Al-Islam is
sufficient to allege an Establishment Clause violation.

       3. Equal Protection Clause

       Finally, Maye alleges that Serafin’s decision to prevent Maye from participating in Eid
while permitting other religious sects to participate in analogous religious events violated Maye’s
rights under the Fourteenth Amendment’s Equal Protection Clause. The Equal Protection Clause
of the Fourteenth Amendment provides that a state may not “deny to any person within its
jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1. “The Clause
embodies the principle that all persons similarly situated should be treated alike.” Scarbrough v.
Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006).

       Of course, to establish an equal protection violation, a plaintiff must establish more than
differential treatment alone—a discriminatory intent or purpose is required. Vill. of Arlington
Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264–65 (1977). But the Supreme Court has
held that because the “Equal Protection Clause was intended as a restriction on state legislative
action inconsistent with elemental constitutional premises,” we treat “as presumptively invidious
those classifications that disadvantage a ‘suspect class,’ or that impinge upon the exercise of a
‘fundamental right.’” Plyler v. Doe, 457 U.S. 202, 216–17 (1982) (footnotes omitted). As a
result, when the distinction “adversely affects a ‘suspect class,’ such as one defined by race,
alienage, or national origin, or invades a ‘fundamental right,’ such as speech or religious
freedom, the law will be sustained only if it is ‘suitably tailored to serve a compelling state
interest.’” Harbin-Bey v. Rutter, 420 F.3d 571, 576 (6th Cir. 2005) (quoting City of Cleburne v.
Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985)).

       Accepting Maye’s allegations as true, Serafin’s actions violate the Equal Protection
Clause. As the magistrate judge noted, Maye alleged that he was “similarly situated in all
material respects to members of Al-Islam who were permitted to participate in the Eid feast,
noting their mutual observance of the central tenets of Islam as well as his Level I inmate status.”
(R. & R., R. 154, PageID 2374–75.) Yet the undisputed facts show that Serafin still “made a
 No. 18-1460                           Maye v. Klee, et al.                              Page 12


conscious decision to treat religious adherents of Al-Islam differently from plaintiff and other
adherents of the Nation of Islam” and “suggested to [Maye] that if he wanted to receive the same
treatment that Al-Islam members received, he should change his religious sect to Al-Islam.” (Id.
at PageID 2368–69.) As established above, a facially discriminatory distinction between the
Nation of Islam and Al-Islam sects would burden Maye’s fundamental rights to religious
freedom under the First Amendment, which means an invidious purpose may be inferred.
Therefore, Maye has sufficiently alleged that Serafin deprived him of his right to equal
protection under the law.

                                                B.

       The second step of the qualified immunity analysis requires us to look to whether the
officials’ acts violated “clearly established statutory or constitutional rights of which a
reasonable person would have known.” Harlow, 457 U.S. at 818. To be clearly established, the
“contours of the right must be sufficiently clear that a reasonable official would understand that
what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987) (internal
citations omitted); Williams v. Com. of Ky., 24 F.3d 1526, 1541 (6th Cir. 1994) (framing the
issue as whether officials “reasonably can anticipate when their conduct may give rise to liability
for damages”). “This is not to say that an official action is protected by qualified immunity
unless the very action in question has previously been held unlawful, but it is to say that in the
light of pre-existing law the unlawfulness must be apparent.”        Anderson, 483 U.S. at 640
(internal citations omitted). To aid in our analysis, we have understood this second step to entail
two basic questions: whether “the right is clearly established,” and “whether a reasonable person
in the defendant’s position would have known that his or her actions violated clearly established
rights.” Blake v. Wright, 179 F.3d 1003, 1007–08 (6th Cir. 1999).

       “In order for the law to be clearly established as of the date of the incident, the law must
‘truly compel (not just suggest or allow or raise a question about), the conclusion . . . that what
defendant is doing violates federal law in the circumstances.’” Beard v. Whitmore Lake Sch.
Dist., 402 F.3d 598, 607 (6th Cir. 2005) (quoting Saylor v. Bd. of Educ., 118 F.3d 507, 515–16
(6th Cir. 1997) (emphasis in original)). Here, by virtue of the district court’s order in Dowdy-El,
the law explicitly compelled that the defendants’ actions violated the First and Fourteenth
 No. 18-1460                           Maye v. Klee, et al.                               Page 13


Amendments. As counsel for Serafin and Taylor conceded at oral argument, the district court’s
injunctive order in Dowdy-El required MDOC officials to allow Muslim inmates to celebrate
Eid, and Serafin and Taylor violated the district court’s order by preventing Maye from
participating in Eid. The binding order staring the defendants in the face was sufficient to clearly
establish the law.

       Serafin and Taylor argue that, because the judgment memorializing the Dowdy-El order
was not issued until after Eid al-Fitr took place in 2013, the Dowdy-El precedent was not yet
clearly established at the time of their actions. But this defense is unpersuasive. First, this
argument plainly cannot help Taylor, as Maye’s allegations against Taylor involve actions taken
in 2014, a year after the district court issued the judgment in Dowdy-El. Second, even before Eid
took place in 2013, the rights in question were already clearly established in every meaningful
sense. Before Maye was prohibited from attending either Eid service, the district court had
already issued a binding order enjoining these defendants from preventing Muslim inmates to
participate in Eid, MDOC had already stipulated to the ultimate form of the judgment in Dowdy-
El (including the provision that the judgment would apply “to the named Defendants in their
official capacity and shall be equally binding upon their successors, agents, officials, employees,
representatives and assigns”), and MDOC had amended and disseminated a new policy regarding
Eid that was revised in accordance with the district court’s findings, which served to place its
officials on notice of this change. And third, the Dowdy-El order is only the most obvious
precedent that clearly establishes these rights: the same cases that demonstrate that Maye alleged
constitutional violations would also suffice to show the rights were clearly established in 2013
and 2014. See supra at 8–13 (citing Whitney, 882 F.2d at 1073–74; Turner, 482 U.S. at 89;
Fowler, 345 U.S. at 69–70; Harbin-Bey, 420 F.3d at 575–76).

       So only one question remains: in light of the precedent in Dowdy-El, would a reasonable
official have known his actions violated clearly established constitutional rights? The answer
must be yes, especially when considered through the lens of either “defendant’s position” in this
case. Blake, 179 F.3d at 1007–08. The district court’s injunctive order in Dowdy-El applied to
these defendants and concerned virtually identical facts to the scenario that Serafin and Taylor
were facing. Put succinctly, reasonable officials follow court orders. Additionally, in response
 No. 18-1460                          Maye v. Klee, et al.                          Page 14


to the Dowdy-El litigation, MDOC disseminated an amended policy specifically placing its
employees on notice that Eid al-Fitr was a protected holy day for Muslim inmates. (MDOC
Email, R. 112-6, PageID 1295.) Any reasonable MDOC employee would have known that
preventing a Muslim inmate from attending Eid violated the First and Fourteenth Amendments.

                                               III.

       We affirm the judgment of the district court.